—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 19, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the supplemental jury instructions is unpreserved for review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467, 471-473; People v Udzinski, 146 AD2d 245, 248-252), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s argument regarding the prosecution’s summation is largely unpreserved for appellate review, as well *628(see, CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953; People v Udzinski, supra). To the extent that the issue is preserved, we find that the prosecutor’s comments constituted a fair response to the defense counsel’s summation (see, People v Rodriguez, 154 AD2d 488; People v Colonna, 135 AD2d 724), or were not so prejudicial as to deprive the defendant of a fair trial (see, People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837). Lawrence, J. P., Ritter, Copertino and Santucci, JJ., concur.